Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19       PageID.1   Page 1 of 19




                              STATE OF MICHIGAN
               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

TJWANIA WILSON,

      Plaintiff,                              Case No: 19-003893-NO
v
                                              Honorable Craig S. Strong
JOHN DOE,Individually, and
THE HOME DEPOT,INC., a Delaware
Corporation, d/b/a THE HOME DEPOT,
Jointly and Severally

      Defendant.


NICOLAS A. VESPRINI(P66061)               KATHERINE NIGHSWANDER (P77928)
LAWRENCE J. BUCKFIRE (P42841)             PLUNKETT COONEY
BUCKFIRE LAW FIRM                         Attorneys for Defendant
Attorneys for Plaintiff                   38505 Woodward Ave., Suite 100
26900 Inkster Road, Ste. 150              Bloomfield Hills, MI 48304
Southfield, MI 48034                      Direct Dial 1248-594-5798
Phone I 569-4646                          knighswander@plunkettcooney.com
nicolas@buckfirelaw.com
larry@buckfirelaw.com


          DEFENDANT'S NOTICE OF FILING OF NOTICE OF REMOVAL

      PLEASE TAKE NOTICE THAT Defendant, HOME DEPOT U.S.A., Inc.,

improperly named as Home Depot, Inc., has filed a Notice of Removal, copies of

which are attached hereto, in the offices of the Clerk of the United States District

Court, Eastern District of Michigan, Southern Division, at 231 W. Lafayette Blvd.,

Detroit, Michigan.

      PLEASE TAKE FURTHER NOTICE that upon the filing of the Notice of Removal
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19         PageID.2    Page 2 of 19



with the Clerk of the United State District Court for the Eastern District of Michigan,

Southern Division, and filing copies thereof with the Clerk of Wayne County Circuit

Court, Defendant has effected removal and the Wayne County Circuit Court shall

proceed no further in this action unless and until the case is remanded pursuant to

28 USC 1446(d).


                                        Respectfully submitted,
                                       PLUNKETT COONEY
                                       By: /s/ Katherine Nighswander
                                       KATHERINE NIGHSWANDER P77928
                                       Attorney for Defendant
                                       38505 Woodward Avenue, Suite 100
                                       Bloomfield Hills, MI 48304
                                       (248) 594-5798
                                       knighswander@plunkettcooney.com


Dated: April 12, 2019




                                          2
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19     PageID.3   Page 3 of 19



                     UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT
                          SOUTHERN DIVISION

TJWANIA WILSON,

     Plaintiff,                             Case No.:
v
                                            Honorable
JOHN DOE, Individually, and
THE HOME DEPOT,INC., a Delaware
Corporation, d/b/a THE HOME DEPOT,
Jointly and Severally

      Defendant.


NICOLAS A. VESPRINI(P66061)           KATHERINE NIGHSWANDER(P77928)
LAWRENCE J. BUCKFIRE (P42841)         PLUNKETT COONEY
BUCKFIRE LAW FIRM                     Attorneys for Defendant
Attorneys for Plaintiff               38505 Woodward Ave., Suite 100
26900 Inkster Road, Ste. 150          Bloomfield Hills, MI 48304
Southfield, MI 48034                  Direct Dial l 248-594-5798
Phone l 569-4646                      knighswander@plunkettcooney.com
nicolas@buckfirelaw.com
larry@buckfirelaw.com


     REMOVAL OF CAUSE TO THE UNITED STATES DISTRICT COURT
    FOR THE EASTERN DISTRICT OF MICHIGAN SOUTHERN DIVISION

      Pursuant to 28 USC §§1332, 1441 and 1446, Defendant Home Depot

U.S.A., Inc., incorrectly named as "The Home Depot, Inc.," by and through its

attorneys, PLUNKETT COONEY, hereby removes the above-captioned case,

pending as Case No. 19-003893-NO in the Circuit Court for the County of

Wayne, Michigan, to the United States District Court for the Eastern District of
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19      PageID.4   Page 4 of 19



Michigan, Southern Division; as grounds for the Removal, it states as follows:


                               BACKGROUND

      1.    On or about March 19, 2019, Plaintiff, Tjwania Wilson, filed a

Complaint in the Wayne County Circuit Court, State of Michigan, bearing civil

court case No. 19-003893-NO, in which Tjwania Wilson is the Plaintiff and

Home Depot U.S.A., Inc., incorrectly named as "The Home Depot, Inc.," and

"John Doe" are identified as Defendants (see Exhibit A, Summons and

Plaintiffs Complaint).

      2.    Defendant Home Depot U.S.A., Inc. was served with Plaintiffs

Summons and Complaint on March 22, 2019; upon present information and

belief, Defendant John Doe has not been served with a copy of the Complaint.

      3.    Plaintiffs lawsuit is based upon civil common law and includes

allegations that Defendants caused injuries to her arms and shoulders while

assisting her load sheetrock in her vehicle because of their alleged failure to

use due care, provide a safe environment, to properly load and/or carry

sheetrock., to properly train and supervise employees.

                                THE PARTIES

      4.    The correct corporate Defendant for purposes of Plaintiffs

lawsuit is HOME DEPOT U.S.A., INC.



                                       4
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19    PageID.5      Page 5 of 19



      5.    Plaintiff is now and was at the time of the commencement of this

action, a resident and citizen of the State of Michigan, residing in Wayne

County (Exhibit A , ¶1).

      6.    At the time of this alleged incident, at the time of the

commencement of this action, now and ever since, Defendant Home Depot

U.S.A., Inc., has been a corporation duly created and organized by and under

the laws of the State of Delaware with its principal place of business in

Atlanta, Georgia.

      7.    Home Depot U.S.A., Inc. was not and is not a corporation created

or organized under the laws of the State of Michigan and does not have its

principal place of business in Michigan.

      8.    While Plaintiff alleges that Defendant John Doe was a resident of

the State of Michigan at the time of the alleged incident, Plaintiff has made no

specific allegations as to Defendant John Doe's current residency.

      9.    The identity and citizenship of Defendant John Doe are both

currently unknown to Defendant Home Depot U.S.A., Inc.

      10.   Pursuant to 28 USC 1441, in determining whether a civil action is

removable on the basis of jurisdiction under [28 USC 1332(a),] the citizenship

of defendants sued under fictitious names shall be disregarded." 28 USC

1441(b)(1).


                                       5
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19       PageID.6   Page 6 of 19



      11.     The 6th Circuit has consistently relied on a strict interpretation of

such language and disregarded fictitious defendants' citizenship without

reference to any other factors. See, e.g. Curry v U.S. Bulk Transp. Inc., 462 F.3d

536, 539 (6th Cir. 2006); Alexander v. Elec. Data Sys. Corp, 13 F.3d 940, 948 (6th

Cir. 1994).

      12.     Thus, this Honorable Court should disregard the citizenship of

Defendant John Doe when determining whether removal is appropriate.

                          AMOUNT IN CONTROVERSY

      13.     Prior to the filing of this lawsuit, Defendant Home Depot U.S.A., Inc

received a settlement demand of $200,000.00 from Plaintiff based upon her

claimed injuries to both of her shoulders, two surgeries on her right shoulder,

and her plans to have surgery on her left shoulder.

      14.     As set forth in the Complaint filed on Plaintiffs behalf, she has

 made a generalized demand alleged to be in excess of the state court

jurisdictional limitation of Twenty Five Thousand Dollars ($25,000.00) (see

 Exhibit A).

      15.     However, based upon the nature and extent of injuries and

 damages allegedly sustained as well as representations regarding the

current, perceived value of Plaintiffs alleged damages and injuries, Plaintiff

is, in reality, seeking to recover in excess of Seventy Five Thousand Dollars


                                         6
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19    PageID.7      Page 7 of 19



($75,000.00).

     16.   Further, and assuming arguendo that liability and related injuries

alleged are conclusively established, it is defense counsel's experience that

damages such as those alleged and/or represented by Plaintiff are routinely

valued in this jurisdiction in excess of Seventy-Five Thousand Dollars

($75,000.00).

     17.   Moreover, given the nature of a prior discussion with Plaintiffs

counsel, Plaintiff is not agreeable at this time to stipulating to cap and/or

otherwise limit the value of injuries and/or damages claimed to Seventy Five

Thousand Dollars ($75,000.00).

     18.   Because the alleged citizenship of Defendant John Doe should be

disregarded for purposes of determining whether removal is appropriate,

this action is, therefore, a controversy between a citizen of the State of

Michigan and a corporation duly created and organized by and under the

laws of the State of Delaware with its principal place of business in Atlanta,

Georgia.

     19.   Thus, as things presently stand, this action involves a controversy

with complete diversity of citizenship between citizens of different states and

therefore, satisfies the requirement set forth in 27 U.S.C. §1332.

     20.   Accordingly, complete diversity exists amongst the parties and the


                                       7
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19     PageID.8   Page 8 of 19



amount in controversy is more than $75,000.00 over which the Federal

District of the United State has jurisdiction (see Exhibit A).

     21.    This Court has original jurisdiction of this action under 28 U.S.C. §

1332 because there is complete diversity of citizenship of the parties and the

amount in controversy, exclusive of interests and costs, is in excess of

$75,000.00.

     22.    Defendant Home Depot U.S.A., Inc has filed no pleadings in the

Circuit Court for the County of Wayne, State of Michigan, and no proceedings

in the matter pending before the Wayne County Circuit Court have taken

place.

     23.    Defendant Home Depot U.S.A., Inc.'s Resident Agent was

personally served with the Summons and Complaint on March 22, 2019.

     24.    Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal has been

timely filed given that it was filed within one year of commencement of this

action and within thirty (30) days of receipt of the initial pleading setting

forth the cause of action and claim for relief upon which the aforesaid action

is based.

     25.    A copy of the written Notice of Filing of this Removal has been

provided to Plaintiff through Counsel as required by law and is also attached

hereto.


                                       8
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19    PageID.9   Page 9 of 19



      26.   A true and correct copy of this Removal has been also filed with

the Wayne County Circuit Court as required by law.

      27.   By filing this Notice of Removal, Defendant Home Depot U.S.A.,

Inc. does not waive any rights and/or defenses that may be available to it in

this action; rather, Defendant Home Depot U.S.A., Inc. fully reserves its

defenses and rights.

      WHEREFORE Defendant Home Depot U.S.A., Inc. respectfully requests

this Honorable Court effectuate removal of this civil action from the Circuit

Court for the County of Wayne, State of Michigan, to the United States District

Court for the Eastern District of Michigan, Southern Division.



                                       Respectfully submitted,
                                    PLUNKETT COONEY
                                    By: /s/Katherine Nighswander
                                    KATHERINE NIGHSWANDER P77928
                                    Attorney for Defendant
                                    38505 Woodward Avenue, Suite 100
                                    Bloomfield Hills, MI 48304
                                    (248) 594-5798
                                    knighswander@plunkettcooney.com
Dated: April 12, 2019




                                       9
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19    PageID.10   Page 10 of 19



                       UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT
                            SOUTHERN DIVISION

TJWANIA WILSON,

      Plaintiff,                           Case No.:

                                           Honorable
JOHN DOE,Individually, and
TIME HOME DEPOT,INC., a Delaware
Corporation, d/b/a THE HOME DEPOT,
Jointly and Severally

      Defendant.


NICOLAS A. VESPRINI(P66061)           KATHERINE NIGHSWANDER(P77928)
LAWRENCE J. BUCKFIRE(P42841)          PLUNKETT COONEY
BUCKFIRE LAW FIRM                     Attorneys for Defendant
Attorneys for Plaintiff               38505 Woodward Ave., Suite 100
26900 Inkster Road, Ste. 150          Bloomfield Hills, MI 48304
Southfield, MI 48034                  Direct Dial I 248-594-5798
Phone I 569-4646                      knighswander@plunkettcooney.com
nicolas@buckfirelaw.com
larry@buckfirelaw.com


                          AFFIDAVIT OF SERVICE

STATE OF MICHIGAN )
                  )ss.
COUNTY OF OAKLAND )

      The undersigned certifies that a copy of Defendant's Notice of Removal of

Cause to the United States District Court for the Eastern District of Michigan,

Southern Division, and Proof of Service were served upon Attorneys for Plaintiff on

April 12, 2019 via Wayne County Circuit Court's e-filing system, electronic email,
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19                   PageID.11   Page 11 of 19



and First Class U.S. Mail. I declare under penalty of perjury that the statement

above is true to the best of my information, knowledge and belief.

                                                 Respectfully submitted,
                                                  PLUNKETT COONEY
                                                  By: /s/Katherine Nighswander
                                                  KATHERINE NIGHSWANDER P77928
                                                  Attorney for Defendant
                                                  38505 Woodward Avenue, Suite 100
                                                  Bloomfield Hills, MI 48304
                                                  (248) 594-5798
                                                  knighswander@plunkettcooney.com
Dated: April 12, 2019


                                              PROOF OF SERVICE
                     The undersigned certifies that on the 12th day of April,
                     2019, a copy of the foregoing document was served upon
                     the attorney(s) of record in this matter at their stated
                     business address as disclosed by the records herein via:
                              Hand delivery              1■1 Overnight mail
                              U.S. Mail                  INI Facsimile
                              E-Mail                         Electronic e-file
                     I declare under the penalty of perjury that the foregoing
                     statement is true to the best of my information, knowledge
                     and belief. Glow

                                              (Ximberlcv CWebster
                                               Kimberly Webster


Open.12080.91438.21953143-1




                                                     2
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19   PageID.12   Page 12 of 19




                       Exhibit A
   Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19                                                     PageID.13              Page 13 of 19

AppiOved, SCAO                                             Original - Court                        2nd Copy - Plaintiff
                                                           1st Copy- Defendant                     3rd Copy -Return

           STATE OF MICHIGAN                                                                                            CASE NO.
          THIRD JUDICIAL CIRCUIT                                       SUMMONS                                        19-003893-NO
             WAYNE COUNTY                                                                                          Hon,Craig S. Strong

Court address:2 Woodward Ave., Detroit MI 48226                                                                           Court telephone no.: 313-224-2240
Plaintiffs name(s), address(es), and telephone no(s)                                     Defendant's name(s), address(es), and telephone no(s).
Wilson, Tjwanla                                                             v
                                                                                         The Home Depot, Inc., a Delaware Corporation

Plaintiffs attorney, bar no., address, and telephone no
Nicolas A. Vesprini 66061
29000 Inkster Rd Ste 150
Southfield, MI 48034-1100

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case Inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 Domestic Relations Case
 ❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
   members of the person(s) who are the subject of the complaint.
 ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court Involving the family or
   family members of the person(s) who are the subject of the complaint. Attached Is a completed case inventory (form MC 21)listing
   those cases.
 ❑ It Is unknown If there are pending or resolved cases within the jurisdiction of the family division of the circuit court Involving the family
   or family members of the person(s) who are the subject of the complaint.

 Civil Case
  ❑ This is a business case In which all or part of the action includes a business or commercial dispute under MCL 600.8035
 ❑ MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
    complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
  ❑ There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
  ❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

      been previously flied in ❑ this court, ❑                                                                                Court,

     where it was given case number                                 and assigned to Judge

    The action ❑ remains ❑ Is no longer pending.
   Summons section completed by court clerk.                           SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
    copy on the other party or take other lawful action with the court(28 days if you were served by mail or you were served outside
     thls state).
3. If you do not answer or take other action within the time allowed,judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate In court proceedings, please contact the court immediately to make arrangements.

Issue date                                                  Expiration date•                        Court clerk
3/19/2019                                                   6/18/2019                               Tashia Marshall

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
•This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (1/19)             SUMMONS                                                              MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
    Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19                                                  PageID.14           Page 14 of 19

                                                                                                                           SUMMONS
                                                                                                         Case No.: 19-003893-NO

                                                               PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your retum with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE


              ❑      OFFICER CERTIFICATE                                  OR               ❑     AFFIDAVIT OF PROCESS SERVER

 I certify that I am a sheriff, deputy sheriff, bailiff, appointed                  Being first duly sworn, I state that I am a legally competent
 court officer, or attorney for a party(MCR 2.104[A][2]), and                       adult who Is not a party or an officer of a corporate party, and
 that: (notarization not required)                                                  that: (notarization required)

 ❑ I served personally a copy of the summons and complaint.
 ❑ I served by registered or certified mail(copy of return receipt attached) a copy of the summons and complaint,
   together with
                          List all documents served with the Summons and Complaint


                                                                                                                             on the defendant(s):

 Defendant's name                                     Complete address(es) of service                    Day, date, time




 ❑ I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)and
   have been unable to complete service.
 Defendant's name                                     Complete address(es)of service                     Day, date, time




 I declare under the penalties of perjury that this proof of service has been examined by me and that Its contents are true to the best of my
 information, knowledge, and belief.

Service fee            Miles traveled     Fee                                  Signature
$                      $                  $
Incorrect address fee Mlles traveled     Fee         Total fee                 Name (type or print)
$                                        $           $
                      $
                                                                               Title
Subscribed and sworn to before me on                                                                                         County, Michigan.
                                                   Date
My commission expires:                                       Signature:
                                Date                                                  Deputy court clerk/Notary public

Notary public, State of Michigan, County of
                                                        ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                              Attachments
                                                                     on
                                                                                       Day, date, time

                                                                     on behalf of
 Signature
                                  Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19                     PageID.15   Page 15 of 19
 Tashia Marshall




                                                                        STATE OF MICHIGAN

                                                     IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

                                     TJWANIA WILSON,

                                                   Plaintiff,                             Case No.: 19-        -NO
                                                                                          Hon.:
o)                                   vs.

CN                                   JOHN DOE,Individually, and
                                     THE HOME DEPOT,INC., a Delaware
                                     Corporation, d/b/a THE HOME DEPOT,
                                     Jointly and Severally,

                                                   Defendants.

                                     NICOLAS A. VESPRINI P66061
                                     LAWRENCE J. BUCKFIRE P42841
                                     BUCKFIRE LAW FIRM
                                     Attorneys for Plaintiff
                                     29000 Inkster Road, Ste. 150
                                     Southfield, MI 48034
                                     (248)569-4646


                                                                 COMPLAINT AND JURY DEMAND

                                                                 There is no other pending or resolved civil
                                                                  action arising out ofsame transaction or
                                                                  occurrence as alleged in this complaint.

                                                                         /s/ Nicolas A. Vesprni
                                                                        NICOLAS A. VESPRINI

                                            NOW COMES the above-named Plaintiff, TJWANIA WILSON, by and through her
19-003893-NO FILED IN MY OFFICE




                                     attorneys, BUCKFIRE LAW FIRM, and for her Complaint and Jury Demand against the above

                                     named Defendants, states as follows:

                                                                     COMMON ALLEGATIONS

                                           1.      That the Plaintiff, TJWANIA WILSON,is a resident ofthe City ofDetroit, County

                                     of Wayne, State of Michigan.



                                     00538795
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19                    PageID.16       Page 16 of 19




          2.      That, Defendant THE HOME DEPOT, INC d//b/a THE HOME DEPOT

   (hereinafter known as THE HOME DEPOT)is a corporation organized under the laws ofthe State

   ofDelaware, with its principal place ofbusiness located in the State ofGeorgia and which regularly

   and systematically conducts business in Wayne County, State of Michigan. At the time of the

   incident complained of, Defendant THE HOME DEPOT either owned, possessed, managed,

   serviced and/or exercised control of the premises commonly known as THE HOME DEPOT,

   located at 20300 Kelly Rd., Harper Woods, MI 48225.

          3.      That the Defendant, JOHN DOE,was a resident of the State of Michigan and was

   an employee of Defendant,THE HOME DEPOT,and at all times relevant hereto was acting in the

   scope of his employment. As such, Defendant, THE HOME DEPOT,is vicariously liable for the

   injuries to the Plaintiff under the doctrine ofrespondeat superior and the law of agency.

          4.       That at all times, Defendant, THE HOME DEPOT, by its officers, agents, and

   employees, expressly and by implication, invited the public, including the Plaintiff, generally, to

   access its store as customers or patrons and invited said customers or patrons to purchase products

   sold by said Defendant.

          5.       That the amount in controversy, exclusive of interest, costs, and attorney's fees,

   exceeds Twenty-Five Thousand ($25,000.00) Dollars.

                                     COUNT I — NEGLIGENCE

          6.       That the Plaintiff realleges and reincorporates paragraphs 1 through 5 as though

   fully set forth herein.

          7.       That on or about September 5, 2016, at approximately 1:27 p.m., Plaintiff accepted

    Defendant's aforementioned invitation to be a customer and was lawfully at THE HOME

    DEPOT located at 20300 Kelly Rd., Harper Woods, MI 48225.




   00530795
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19                     PageID.17       Page 17 of 19




           8.      That at said time, Plaintiff purchased various items from the aforementioned THE

     HOME DEPOT, which included ten pieces of sheetrock.

           9.      That after making said pufchase, JOHN DOE loaded sheetrock onto Plaintiff's

   truck. Further, Defendant, JOHN DOE, had asked for Plaintiffs assistance in loading the

   sheetrock onto Plaintiffs truck.

           10.     That upon loading the sheetrock, Defendant, JOHN DOE, dropped his end of the

  sheetrock which he had been supporting.

           11.     That these negligent acts and/or omissions by Defendants JOHN DOE,

   Individually, and THE HOME DEPOT, by its officers, agents, and employees, caused severe

   injury to Plaintiffs arms and shoulders. Plaintiff has likely suffered permanent scarring as a direct

   result of Defendants' negligence.

           12.     That, as Plaintiff was a lawful customer of THE HOME DEPOT, Defendants had

   a duty to provide a safe environment and exercise due care with respect to lawful customers ofthe

   THE HOME DEPOT so as to prevent injury to said customers and are liable for,any injury to their

   lawful customers caused by their negligence or that of their employees, agents or representatives.

           13.     That Defendants, JOHN DOE, Individually, and THE HOME DEPOT, by its

    officers, agents, and employees was then and there guilty ofnegligence, and that it breached a duty

   of care to Plaintiff and caused injuries to Plaintiff.

           14.     That all times herein,the Defendants THE HOME DEPOT,and JOHN DOE,owed

   a duty of care to the Plaintiff, and not withstanding said duty of care owed to Plaintiff, the

   Defendants,THE HOME DEPOT,and JOHN DOE,breached said duties, including but not limited

   to, the following acts of negligence and/or omissions:

                   a.      Failed to use due care that was owed to Plaintiff;




    00530795
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19                       PageID.18        Page 18 of 19




                    b.     Failed to provide a safe environment to their customers;

                    c.     Failed to properly load and/or carry sheetrock;

                    d.     Failed to properly train employees on how to carry and/or load sheet rock;

                    e.     Failed to properly supervise employees;

                    f.     Failing to diminish or avoid a dangerous situation to Plaintiff when it knew

                           or should have known that such situation created an unreasonable risk of

                           injury to Plaintiff.

                    g.     Failing to enact and enforce suitable safety standards;

                    h.     Creating a dangerous condition as to Plaintiff,

                    i.     Violation of statutes and ordinances

                    j.     Other acts of negligence to be determined through discovery.

           15.      That as a direct and proximate result ofthe negligence ofDefendants, THE HOME

   DEPOT and JOHN DOE,the Plaintiffsuffered severe, painful and permanent injuries to her person

   and body, and or an aggravation of pre-existing conditions, including, but not limited to, pain,

   suffering, and permanent scarring to Plaintiffs arms and shoulders, psychological injuries and

   other injuries to her body and any and all damages which proofs may show.

           16.      That said injuries will cause and will continue to cause the Plaintiff to suffer pain,

   disfigurement, discomfort and mental anguish, and have deprived her of many of the normal

   activities of life.

           17.      As a further direct and proximate result ofthe aforementioned acts and omission of

   the Defendants, their employees, agents or representatives Plaintiff has suffered and will continue

   to suffer pain, humiliation, embarrassment, mental anguish, fright, shock, disability, loss of

   enjoyment of life, deprivation of many of the activities of her normal life, disfigurement, gross




   00530795
Case 2:19-cv-11061-VAR-EAS ECF No. 1 filed 04/12/19                     PageID.19         Page 19 of 19




    indignity and inconvenience because of the permanent nature of said injuries; he has suffered or

    may yet suffer aggravation or activation of a pre-existing condition.

           18.     That as a result ofthe Plaintiff's injuries, she has been compelled to seek medical

    treatment and will incur medical expenses and will continue to do so in the future.

           19.     That, in addition, as a result of Plaintiffs injuries she has been unable to engage in

    gainful employment, and has suffered lost wages and other economic damages.

            20.    That said injuries have caused, and will continue to cause the Plaintiff to suffer

    economic losses, including, but not limited to, medical expenses and lost wages.

           WHEREFORE,Plaintiff prays for a Judgment against the Defendants, JOHN DOE and

    HOME DEPOT, INC., of actual and consequential damages in whatever amount in excess of

    Twenty-Five Thousand Dollars($25,000.00)she is deemed to be entitled by this Honorable Court

    and/or Jury, together with costs, interest, and attorney fees.

                                      DEMAND FOR JURY TRIAL

           NOW COMES the Plaintiff, by and through her attorneys, BUCKFIRE LAW FIRM and

    hereby demands a trial byjury ofthe within matters.



                                                   BUCKFIRE & BUCKFIRE,P.C.


                                              By: /s/ Nicolas A. Vesprini
                                                  NICOLAS A. VESPRINI P66061
                                                  LAWRENCE J. BUCKFIRE P42841
                                                  Attorney for Plaintiff
                                                  29000 Inkster Road, Ste. 150
                                                  Southfield, MI 48034
                                                 (248)569-4646
    Dated: March 14, 2019




    00538745
